DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18, 24-26, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (US 2005/0062218 A1).
Regarding claim 17, Murakami discloses a sheet stacking apparatus, comprising: a sheet stacking unit 1 on which a sheet is to be stacked; a sheet regulating unit 10 which is movable relative to the sheet stacking unit, 

    PNG
    media_image1.png
    510
    620
    media_image1.png
    Greyscale

Regarding claim 18, Murakami discloses the sheet stacking apparatus according to claim 17, wherein the cover member includes a third surface connected to the second surface and opposed to the first surface, and the first surface is connected to the second surface. See Fig. 2, shown in part below and annotated.

    PNG
    media_image2.png
    516
    620
    media_image2.png
    Greyscale

Regarding claim 24, Murakami discloses the sheet stacking apparatus according to claim 17, wherein the operating portion 15 is movable between the first position and the second position along a direction (direction perpendicular to sheet feeding direction) in which the main body is moved.
Regarding claim 25, Murakami discloses the sheet stacking apparatus according to claim 17, wherein the sheet regulating unit 10 is a side edge regulating unit which regulates a position of one side edge of the sheet in a width direction perpendicular to a direction of feeding the sheet stacked on 
Regarding claim 26, Murakami discloses the sheet stacking apparatus according to claim 17, wherein the operating portion 15 comprises an operating lever configured to pivot about a pivot shaft 30 between the first position and the second position, and wherein the operating surface is positioned above the pivot shaft. See Fig. 4.
Regarding claim 30, Murakami discloses the sheet stacking apparatus according to claim 17, wherein the sheet stacking unit includes a sheet stacking plate 1 on which the sheet is stacked.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Sunohara (US 8,387,971 B2).

Regarding claim 28, Murakami teaches everything claimed, except Murakami lacks the disclosure of a device wherein the operating surface comprises a surface having concavity and convexity. Sunohara teaches the use of an operating device 220 with a surface having concavity and convexity, in order to prevent a user’s fingers from slipping during operation. See Sunohara, col. 5, lines 39-43. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the operating surface of Murakami comprise a surface having concavity 
Regarding claim 31, Murakami discloses an image forming apparatus, comprising: an apparatus body 100; a sheet stacking unit 1; and an image forming unit 104 provided in the apparatus body and configured to form an image on a sheet fed from the sheet stacking unit, a sheet regulating unit 10 which is movable relative to the sheet stacking unit, the sheet regulating unit including: a main body having a regulating surface 6 which regulates a position of the sheet stacked on the sheet stacking unit, and an operating portion 15 movably supported on the main body and having an operating surface to be operated, the operating portion being moved from a first position to a second position by operating the operating surface, the sheet regulating unit being locked to the sheet stacking unit when the operating portion is in the first position, and the sheet regulating unit being unlocked when the operating portion is in the second position, and a cover member including a first surface covering the operating surface and a second surface covering an upper surface of the operating portion, the cover member being configured to cover the operating portion with at least the first surface and the second surface so that the operating portion is not visible. See Fig. 2, shown in part below and annotated. The cover member covers the operating surface and upper surface so the operating portion is not visible from certain points of reference. Murakami lacks the disclosure of the sheet stacking unit .

    PNG
    media_image1.png
    510
    620
    media_image1.png
    Greyscale

Allowable Subject Matter
s 19-23 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653